COURT OF APPEALS
                                           SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                            CLERK
 BONNIE SUDDERTH                           TIM CURRY CRIMINAL JUSTICE CENTER               DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211               CHIEF STAFF ATTORNEY
  ELIZABETH KERR                                                                          LISA M. WEST
  J. WADE BIRDWELL                                  TEL: (817) 884-1900
  DABNEY BASSEL                                                                          GENERAL COUNSEL
  DANA WOMACK                                      FAX: (817) 884-1932                    CLARISSA HODGES
  MIKE WALLACH
  BRIAN WALKER                                    www.txcourts.gov/2ndcoa



                                               August 19, 2021

    Criminal District Clerk, Denton County                    Andrea Simmons
    P.O. Box 2146                                             Asst. Criminal District Attorney
    Denton, TX 76202-2146                                     1450 E. McKinney, Ste. 3100
    * DELIVERED VIA E-MAIL *                                  Denton, TX 76202
                                                              * DELIVERED VIA E-MAIL *
    Hon. David L. Evans
    Regional Presiding Judge                                  Hon. Brody Young Shanklin
    Tom Vandergriff Civil Courts Building                     Judge, 211th District Court
    100 N. Calhoun, 4th Floor                                 Denton County Courts Bldg.
    Fort Worth, TX 76196                                      1450 E. McKinney St., Ste. 2325
    * DELIVERED VIA E-MAIL *                                  Denton, TX 76209
                                                              * DELIVERED VIA E-MAIL *
    Jason Edward Niehaus
    Bodkin, Niehaus & Dickson
    207 Hickory St., Suite 309
    Denton, TX 76201
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:         02-21-00066-CR, 02-21-00067-CR,
                                                      02-21-00068-CR
                     Trial Court Case Number:         F21-1256-211, F21-1257-211,
                                                      F21-1258-211

    Style:           Ex parte Ross Clack

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced causes. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
02-21-00066-CR
August 19, 2021
Page 2



                  Respectfully yours,

                  DEBRA SPISAK, CLERK